
	

113 HR 4174 IH: Alaska Bypass Modernization Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4174
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Issa (for himself and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 39, United States Code, to modernize and improve Alaska bypass freight mail
			 transportation.
	
	
		1.Short titleThis Act may be cited as the Alaska Bypass Modernization Act of 2014.
		2.Alaska bypass mail transportation
			(a)In generalSection 5402 of title 39, United States Code, is amended—
				(1)in the section heading by striking Contracts for transportation of mail by air and inserting Alaska bypass mail transportation;
				(2)in subsection (a)—
					(A)by striking paragraphs (2), (7), and (9); and
					(B)by redesignating paragraphs (3), (4), (5), (6), (8), (10), (11), (12), (13), (14), (15), (16),
			 (17), (18), (19), (20), (21), (22), (23), (24), and (25) as paragraphs (2)
			 through (22), respectively;
					(3)by striking subsections (b) through (f);
				(4)by redesignating subsections (g) through (s) as subsections (c) through (o), respectively;
				(5)by inserting after subsection (a) the following:
					
						(b)Efficient transport of Alaska bypass mailIn selecting a carrier of nonpriority bypass mail to a point in the State of Alaska, the Postal
			 Service shall—
							(1)ensure a minimum of 1 scheduled flight per week to each nonpriority bypass mail destination with
			 guaranteed capacity for nonpriority bypass mail, subject to the condition
			 that weather conditions, lack of available service, or other extraordinary
			 circumstances do not interfere with the fulfillment of this minimum
			 requirement; and
							(2)ensure that any flight that transports nonpriority bypass mail to a nonpriority bypass mail
			 destination and is in addition to the minimum flights required under
			 paragraph (1)—
								(A)is necessary to the delivery of nonpriority bypass mail; and
								(B)maximizes the cost efficiency to the Postal Service.;
				(6)in subsection (c)(2) (as redesignated by paragraph (4) of this subsection)—
					(A)in subparagraph (E) by striking (E)(i) and all that follows through the end of clause (i) and inserting the following:
						
							(E)
								(i)may offer tender of nonpriority mainline bypass mail at mainline rates to a bush carrier operating
			 from an acceptance point to a hub point in the State of Alaska, in
			 addition to the terms of subparagraph (C); and;
					(B)by striking subparagraph (F) and inserting the following:
						
							(F)shall offer equitable tender of nonpriority bypass mail in proportion to passenger and nonmail
			 freight pools described in this section between qualified passenger and
			 nonmail freight carriers on a route from an acceptance point to a bush
			 destination in the State of Alaska at a composite rate if—
								(i)
									(I)for a passenger carrier, the carrier receiving the composite rate provided passenger service in
			 accordance with the requirements of subsection (d)(2); or
									(II)for a nonmail freight carrier, the carrier receiving the composite rate provided at least 25
			 percent of the nonmail freight service for the 12 months immediately
			 preceding the date on which the carrier seeks tender of such mail;
									(ii)the carrier qualifies under subsection (d) to be tendered nonpriority bypass mail out of the hub
			 point being bypassed;
								(iii)the tender of such mail will not decrease efficiency of delivery of nonpriority bypass mail service
			 into or out of the hub point being bypassed; and
								(iv)such tender will result in reduced payments to the carrier by the Postal Service over flying the
			 entire route; and;
					(C)in subparagraph (G) by striking notwithstanding subparagraph (F),; and
					(D)in the matter following subparagraph (G) by striking subparagraph (G) and inserting subparagraphs (F) and (G); and
					(7)in subparagraph (c)(4)(A) (as redesignated by paragraph (4) of this subsection) by striking subparagraph (B) and inserting subparagraph (B), paragraph (2)(E),.
				(b)Clerical amendmentThe table of sections for chapter 54 of such title is amended by striking the item relating to
			 section 5402 and inserting the following:
				
					
						5402. Alaska bypass mail transportation..
			(c)Conforming amendmentsSection 5402 of such title is amended—
				(1)in subsection (a)—
					(A)in paragraph (4) by striking subsection (g)(1)(A)(iv)(I) and inserting subsection (c)(1)(A)(iv)(I);
					(B)in paragraph (5) by striking subsection (g)(1)(A)(iv)(I) and inserting subsection (c)(1)(A)(iv)(I);
					(C)in paragraph (13) by striking subsection (g)(1)(A)(iv)(II) and inserting subsection (c)(1)(A)(iv)(II); and
					(D)in paragraph (15)(A) by striking subsection (g)(1)(A)(iv) and inserting subsection (c)(1)(A)(iv);
					(2)in subsection (c) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (2)—
						(i)in subparagraph (C)(ii) by striking subsection (h)(5) and inserting subsection (d)(5); and
						(ii)in subparagraph (D)—
							(I)in clause (i)(II) by striking subsection (h)(5) and inserting subsection (d)(5); and
							(II)in clause (ii)(II) by striking subsection (i)(6) and inserting subsection (e)(6); and
							(B)in paragraph (5)—
						(i)in subparagraph (A)(i) by striking subsection (g)(1)(A)(iv)(II) and inserting paragraph (1)(A)(iv)(II);
						(ii)in subparagraph (B)(iii) by striking subsection (h)(5) and inserting subsection (d)(5);
						(iii)in subparagraph (C) by striking subsection (h)(2)(B) and inserting subsection (d)(2)(B); and
						(iv)in subparagraph (D) by striking subsection (h)(5) and inserting subsection (d)(5);
						(3)subsection (d) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (1)(A) by striking subsection (g)(1) and inserting subsection (c)(1);
					(B)in paragraph (3)—
						(i)in subparagraph (A) by striking subsection (g)(1) and inserting subsection (c)(1); and
						(ii)in subparagraph (B)(i)(II) by striking subsection (i)(1) and inserting subsection (e)(1);
						(C)in paragraph (5)(A) by striking subsection (k) and inserting subsection (g); and
					(D)in paragraph (6) by striking subsection (k) each place it appears and inserting subsection (g);
					(4)in subsection (e) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (3) by striking subsection (g)(1) and inserting subsection (c)(1);
					(B)in paragraph (4) by striking subsection (h) and inserting subsection (d); and
					(C)in paragraph (6) by striking subsection (k) and inserting subsection (g);
					(5)in subsection (f) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (1)—
						(i)by striking subsection (g)(1) and inserting subsection (c)(1); and
						(ii)by striking subsection (h) or (i) and inserting subsection (d) or (e);
						(B)in paragraph (2)—
						(i)in the matter preceding subparagraph (A) by striking subsections (h) and (i) and inserting subsections (d) and (e);
						(ii)in subparagraph (A) by striking subsection (h) and inserting subsection (d); and
						(iii)in subparagraph (B) by striking subsection (i) and inserting subsection (e); and
						(C)in paragraph (3)—
						(i)in subparagraph (B)—
							(I)in clause (i) by striking subsection (g)(1) and inserting subsection (c)(1); and
							(II)in clause (ii) by striking subsection (h) or (i) and inserting subsection (d) or (e); and
							(ii)in subparagraph (C) by striking subsection (h) or (i) and inserting subsection (d) or (e);
						(6)in subsection (h) (as redesignated by subsection (a)(4) of this section) by striking subsections (h) and (i) and inserting subsection (d) or (e);
				(7)in subsection (i) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (1)—
						(i)by striking subsections (h) and (i) and inserting subsections (d) and (e); and
						(ii)by striking subsection (h) and inserting subsection (d); and
						(B)in paragraph (2)—
						(i)in the matter preceding subparagraph (A) by striking subsection (i) and inserting subsection (e);
						(ii)in subparagraph (A) by striking subsections (h) and (i) and inserting subsections (d) and (e); and
						(iii)in subparagraph (B)—
							(I)by striking subsection (h) and inserting subsection (d); and
							(II)by striking subsection (i) and inserting subsection (e);
							(8)in subsection (l) (as redesignated by subsection (a)(4) of this section)—
					(A)in paragraph (1) by striking subsection (g)(2), (h), or (i) and inserting subsection (c)(2), (d), or (e);
					(B)in paragraph (2) by striking subsection (h) or (i) and inserting subsection (d) or (e); and
					(C)in paragraph (3)—
						(i)by striking subsection (g)(1)(A)(iv), (g)(2)(E), (g)(4), or (g)(5) and inserting subsection (c)(1)(A)(iv), (c)(2)(E), (c)(4), or (c)(5); and
						(ii)by striking subsection (h) and inserting subsection (d);
						(9)in subsection (n) (as redesignated by subsection (a)(4) of this section) by striking subsection (g)(1) and inserting subsection (c)(1); and
				(10)in subsection (o) (as redesignated by subsection (a)(4) of this section) by striking subsections (b), (c) and (d) and inserting subsections (b), (c), and (d) of section 5404.
				3.Contracts for foreign and interstate air transportation
			(a)In generalAt the end of chapter 54 of title 39, United States Code, add the following:
				
					5404.Contracts for foreign and interstate air transportation
						(a)DefinitionsIn this section—
							(1)the terms air carrier, foreign air carrier, foreign air transportation, and interstate air transportation have the meanings given such terms in section 40102(a) of title 49;
							(2)the term certificated air carrier means an air carrier that holds a certificate of public convenience and necessity issued under
			 section 41102(a) of title 49;
							(3)the term code-share relationship means a relationship pursuant to which any certificated air carrier or foreign air carrier’s
			 designation code is used to identify a flight operated by another air
			 carrier or foreign air carrier; and
							(4)the term Secretary means the Secretary of Transportation.
							(b)International mail
							(1)In general
								(A)Use of certificated air carriers; code-share relationshipsExcept as otherwise provided in this subsection, the Postal Service may contract for the
			 transportation of mail by aircraft between any of the points in foreign
			 air transportation only with certificated air carriers. A contract may be
			 awarded to a certificated air carrier to transport mail by air between any
			 of the points in foreign air transportation that the Secretary has
			 authorized the carrier to serve either directly or through a code-share
			 relationship with 1 or more foreign air carriers.
								(B)Use of foreign air carriersIf the Postal Service has sought offers or proposals from certificated air carriers to transport
			 mail in foreign air transportation between points, or pairs of points
			 within a geographic region or regions, and has not received offers or
			 proposals that meet Postal Service requirements at a fair and reasonable
			 price from at least 2 such carriers, the Postal Service may seek offers or
			 proposals from foreign air carriers. Where service in foreign air
			 transportation meeting the Postal Service’s requirements is unavailable at
			 a fair and reasonable price from at least 2 certificated air carriers,
			 either directly or through a code-share relationship with 1 or more
			 foreign air carriers, the Postal Service may contract with foreign air
			 carriers to provide the service sought if, when the Postal Service seeks
			 offers or proposals from foreign air carriers, it also seeks an offer or
			 proposal to provide that service from any certificated air carrier
			 providing service between those points, or pairs of points within a
			 geographic region or regions, on the same terms and conditions that are
			 being sought from foreign air carriers.
								(C)Methodology for determining fair and reasonable pricesFor purposes of this subsection, the Postal Service shall use a methodology for determining fair
			 and reasonable prices for the Postal Service designated region or regions
			 developed in consultation with, and with the concurrence of, certificated
			 air carriers representing at least 51 percent of available ton miles in
			 the markets of interest.
								(D)Ceiling pricesFor purposes of this subsection, ceiling prices determined pursuant to the methodology used under
			 subparagraph (C) shall be presumed to be fair and reasonable if they do
			 not exceed the ceiling prices derived from—
									(i)a weighted average based on market rate data furnished by the International Air Transport
			 Association or a subsidiary unit thereof; or
									(ii)if such data are not available from those sources, such other neutral, regularly updated set of
			 weighted average market rates as the Postal Service, with the concurrence
			 of certificated air carriers representing at least 51 percent of available
			 ton miles in the markets of interest, may designate.
									(E)Situations in which concurrence cannot be attainedIf, for purposes of subparagraph (D)(ii), concurrence cannot be attained, the most recently
			 available market rate data described in this paragraph shall continue to
			 apply for the relevant market or markets.
								(2)Contract processThe Postal Service shall contract for foreign air transportation as set forth in paragraph (1)
			 through an open procurement process that will provide—
								(A)potential offerors with timely notice of business opportunities in sufficient detail to allow them
			 to make a proposal;
								(B)requirements, proposed terms and conditions, and evaluation criteria to potential offerors; and
								(C)an opportunity for unsuccessful offerors to receive prompt feedback upon request.
								(3)Emergency or unanticipated conditions; inadequate lift spaceThe Postal Service may enter into contracts to transport mail by air in foreign air transportation
			 with a certificated air carrier or a foreign air carrier without complying
			 with the requirements of paragraph (1) or (2) if—
								(A)emergency or unanticipated conditions exist that make it impractical for the Postal Service to
			 comply with such requirements; or
								(B)the Postal Service’s demand for lift exceeds the space available to the Postal Service under
			 existing contracts and—
									(i)there is insufficient time available to seek additional lift using procedures that comply with
			 those requirements without compromising the Postal Service’s service
			 commitments to its own customers; and
									(ii)the Postal Service first offers any certificated air carrier holding a contract to carry mail
			 between the relevant points the opportunity to carry such excess volumes
			 under the terms of its existing contract.
									(c)Good-Faith effort requiredThe Postal Service and potential offerors shall put a good-faith effort into resolving disputes
			 concerning the award of contracts made under subsection (b).
						(d)Special circumstancesIf the Postal Service determines that service by certificated air carriers or combination of air
			 carriers between any pair or pairs of points in foreign air transportation
			 is not adequate for its purposes, the Postal Service may contract, without
			 advertising for bids, in such manner and under such terms and conditions
			 as the Postal Service may deem appropriate, with any air taxi operator or
			 combination thereof for such air transportation service. Contracts made
			 under this subsection may be renewed at the existing rate by mutual
			 agreement between the holder and the Postal Service. The Postal Service,
			 with the consent of the air taxi operator, may adjust the compensation
			 under such contracts for increased or decreased costs occasioned by
			 changed conditions occurring during the contract term. The Postal Service
			 shall cancel such a contract when the Secretary authorizes an additional
			 certificated carrier or carriers to provide service between any pair or
			 pairs of points covered by the contract, and such carrier or carriers
			 inaugurate schedules adequate for its purposes.
						(e)Transportation of mail by aircraft in interstate air transportation
							(1)Determination of rates and contract termsThe Postal Service may determine rates and contract with any air carrier for the transportation of
			 mail by aircraft in interstate air transportation either through
			 negotiations or competitive bidding.
							(2)Mail shipments of live animals
								(A)In generalIn the exercise of its authority under paragraph (1), the Postal Service may require any air
			 carrier to accept mail shipments of day-old poultry, honeybees, and such
			 other live animals as postal regulations allow to be transmitted as mail
			 matter. The authority of the Postal Service under this subparagraph shall
			 not apply in the case of any air carrier who commonly and regularly
			 refuses to accept any live animals as cargo.
								(B)SurchargesNotwithstanding any other provision of law, the Postal Service is authorized to assess, as postage
			 to be paid by the mailers of any shipments covered by subparagraph (A), a
			 reasonable surcharge that the Postal Service determines in its discretion
			 to be adequate to compensate air carriers for any necessary additional
			 expense incurred in handling such shipments.
								(f)Applicability to points within AlaskaThe authority of the Secretary and the Postal Service under subsections (b), (c), and (d), as in
			 effect on September 30, 2008, shall also apply, and the authority of the
			 Postal Service under subsection (e) shall not apply, to the transportation
			 of mail by aircraft between any 2 points both of which are within the
			 State of Alaska and between which the air carrier is authorized by the
			 Secretary to engage in the transportation of mail..
			(b)Clerical amendmentThe table of sections for chapter 54 of such title is amended by adding at the end the following:
				
					
						5404. Contracts for foreign and interstate air transportation..
			4.Reduction of Alaska bypass mail subsidy
			(a)In generalChapter 54 of title 39, United States Code (as amended by this Act), is further amended by adding
			 at the end the following:
				
					5405.Reduction of Alaska bypass mail subsidy
						(a)Competitive product classification
							(1)In generalExcept as provided in this section, Alaska bypass mail service under section 5402 shall be treated
			 as a separate competitive product for all purposes.
							(2)Transfer prohibitedNo part of Alaska bypass mail service may be transferred to the market-dominant category of mail
			 under section 3642.
							(3)LimitationsAlaska bypass mail service shall not be treated as a competitive product for purposes of the
			 implementation of sections 3633(a) and 3634.
							(b)Minimum cost coverage
							(1)In generalThe Postal Service shall establish and maintain rates and fees for matter sent by Alaska bypass
			 mail service—
								(A)for fiscal year 2015, that cover at least 30 percent of the costs attributable to Alaska bypass
			 mail service in that fiscal year;
								(B)for fiscal year 2016, that cover at least 34 percent of the costs attributable to Alaska bypass
			 mail service in that fiscal year;
								(C)for fiscal year 2017, that cover at least 38 percent of the costs attributable to Alaska bypass
			 mail service in that fiscal year;
								(D)for fiscal year 2018, that cover at least 42 percent of the costs attributable to Alaska bypass
			 mail service in that fiscal year;
								(E)for fiscal year 2019, that cover at least 46 percent of the costs attributable to Alaska bypass
			 mail service in that fiscal year; and
								(F)for fiscal year 2020, and for each fiscal year thereafter, that cover at least 50 percent of the
			 costs attributable to Alaska bypass mail service in that fiscal year.
								(2)Costs attributableThe costs attributable to Alaska bypass mail service for a fiscal year shall include all the direct
			 and indirect costs of Alaska bypass mail service during that fiscal year
			 that are attributable to that service through reliably identified causal
			 relationships.
							(3)Institutional costsCosts that can be attributed to Alaska bypass mail service may not be classified as institutional
			 costs of the Postal Service.
							(4)Rate increase limitationFor fiscal years 2014 through 2020, no rate for any type of Alaska bypass mail service may be
			 increased in a fiscal year by more than the maximum permitted rate
			 increase for market dominant products plus an additional 1 percent.
							(c)Compliance
							(1)Annual reviewAt least once each fiscal year, the Postal Regulatory Commission shall determine whether the Postal
			 Service is in compliance with the requirements under subsection (b).
							(2)Remedial actionsIf, under paragraph (1), the Postal Regulatory Commission determines that the Postal Service has
			 not complied with the requirements under subsection (b) with respect to a
			 fiscal year, the Commission shall prescribe, not later than 60 days after
			 making such determination, actions to ensure—
								(A)the establishment and maintenance of rates and fees for Alaska bypass mail service that recover any
			 costs required to have been covered for such fiscal year under subsection
			 (b), but that were not covered, by the date that is not later than the
			 last day of the fiscal year that follows such fiscal year; and
								(B)compliance with the requirements under subsection (b) in subsequent fiscal years.
								(3)LimitationThe Postal Regulatory Commission may not order the Postal Service to discontinue Alaska bypass mail
			 service.
							(4)RegulationsNot later than 90 days after the date of enactment of this subsection, the Postal Regulatory
			 Commission shall issue regulations to implement this subsection..
			(b)Clerical amendmentThe table of sections for chapter 54 of such title (as amended by this Act) is further amended by
			 adding at the end the following:
				
					
						5405. Reduction of Alaska bypass mail subsidy..
			
